Covello, J., with whom Callahan, J.,
joins, dissenting. I respectfully disagree with the majority’s conclusion that the Fairfield conservation commission did not exceed the scope of its authority under the General Statutes in enacting § 3.3 of its Inland Wetlands and Water Courses Regulations. General Statutes § 22a-36 provides: “It is ... the purpose of [the Inland Wetlands and Watercourses Act] to protect the citizens of the state by making provisions for the protection, preservation, maintenance and use of the inland wetlands and watercourses by minimizing their disturbance and pollution . . . [and] by providing an orderly process to balance the need for the economic growth of the state and the use of its land with the need to protect its environment and ecology . . . .’’(Emphasis added.) General Statutes § 22a-41 then lists the factors to be considered in carrying out the policies of the act. These factors include the available alternatives, the relationship between short and long term productivity of the land and the “character . . . of . . . interference with . . . reasonable use of property.” General Statutes § 22a-41 (a) (5). There is no express provision in the IWWA for a local conservation commission to regulate activities outside of actual wetlands.
In Aaron v. Conservation Commission, 183 Conn. 532, 542, 441 A.2d 30 (1981), this court concluded that one of the “major considerations” of the IWWA is the impact of activity “which may, in some instances, come from outside the physical boundaries of a wetland.” This statement was based, not on any specific language of the statute, but was inferred from provisions such as General Statutes § 22a-38 (13) which define “regulated activity” to include “use of a wetland . . . involving . . . any . . . pollution, of such wetlands . . . .’’Id. The court reasoned that because a wetland can be polluted by activities “ ‘perhaps even remote *179from designated wetlands areas’ id.; the legislature must have intended that town conservation commissions should be able to regulate activity beyond the limits of the designated wetlands.
The court thereafter expanded this generous construction of the conservation commissions’ power even further in Cioffoletti v. Planning & Zoning Commission, 209 Conn. 544, 561, 552 A.2d 796 (1989), where it concluded that town commissions have the authority under General Statutes § 22a-42 (c) to issue “necessary” regulations controlling nonwetlands areas and that “ ‘necessary’ should not be interpreted as meaning indispensable, but rather, as that which is reasonably designed” to protect wetlands.
More recently, in Lizotte v. Conservation Commission, 216 Conn. 320, 579 A.2d 1044 (1990), the court approved a conservation regulation establishing a 150 foot buffer zone around wetlands in which all development was prohibited. The court did this even though there was no evidence that the town commission made any attempt, as required by § 22a-36, to balance the competing interests of the need to protect the environment and the right of landowners to the reasonable use of their property.
This court has therefore completed a line of authority that permits a local conservation commission to enact a regulation that may limit or prohibit entirely, without an express balancing of societal needs, any use of land in nonwetlands areas with the only limitation being that it bear, in the opinion of the commission, some attenuated relationship to the potential protection of designated wetlands. Now, with this decision, the court has approved a regulation that effectively controls development of the nonwetlands portion of property at any distance from designated wetlands. This *180remarkable expansion of the power of local conservation commissions has been accomplished in the absence of any direct grant of authority in the IWWA.
The judicial gloss on the act provided by this line of cases is not supported by the legislative history. In the 1972 amendments to the IWWA, the legislature specifically addressed the concerns of those who feared that wetlands, as defined by the statute, “could cover 25% of the State of Connecticut” or that wetlands regulation would end up controlling “half the Town of Suffield.” Remarks of Representative Thomas M. Kablik, 15 H.R. Proc., Pt. 4, 1972 Sess., pp. 1615-16. Referring to the lack of any existing limits on the authority of local commissions to define and regulate wetlands, Representative Kablik noted that “this is a lousy way to legislate.” Id. Many comments expressed concern as to the economic ramifications of the unbridled wetlands regulation. In describing the amendments, which include the balancing test in § 22a-36, Representative David Lavine said: “We want to plan for our growth. We want to plan for our residential needs. We want to plan for our industrial development. Mr. Speaker, what this Bill does is strike a balance. It strikes a bal: anee between the needs of the State and the protection of the peole who have property within the State.” 15 H.R. Proc., Pt. 4, 1972 Sess., p. 1612. He specifically noted the activities within wetlandsdhat were permitted under the amendments and stated: “It’s our . . . legislative intent . . . Mr. Speaker, to see to it that this is interpreted in the widest possible way.” Id. Far from supporting an expansive view of the authority of conservation commissions to regulate beyond the boundaries of designated wetlands, in contradistinction to any statutory provision, the available legislative history suggests an expansive view of permitted activities and a desire to insist on protecting the legitimate interests of property owners in the use of their land.
*181In sum, without any express basis in the statute and in opposition to the existing legislative history, this court has engaged in a process of adding incrementally to the powers of local conservation commissions. The result of this process is that these commissions now may regulate, in the name of wetlands protection, almost any aspect of land use in nonwetlands areas.1 In a state with over 150 ponds and lakes and innumerable streams, brooks and rivers, it is obvious that the actions of these commissions can have a significant effect on the private use of land and on the state’s economic activity. Yet, contrary to the express language of the statute, we have not required the commissions to provide for an explicit balancing of economic and private interests against the potential environmental benefits. I respectfully conclude, therefore, that this court has gone too far, and without adequate justification, in this unilateral grant of power to local conservation commissions and would conclude that the Fairfield regulation is invalid as exceeding its statutory authority. Accordingly, I dissent.

 It should be noted that in granting conservation commissions the authority to regulate land use in nonwetlands areas, the decisions of this court set up an inevitable conflict between conservation commissions and zoning commissions. General Statutes § 8-2 gives zoning authorities the responsibility to regulate land use, not conservation commissions. As we concluded in the recent decision of Cristofaro v. Burlington, 217 Conn. 103, 584 A.2d 1168 (1990), land use regulation is primarily the concern of the zoning authority and contradictory land use regulations enacted by other commissions are invalid.